Case 5:19-cv-00115-JM Document 17 Filed 05/22/19 Page 1 of 4

 

ue ROMANS ae oy pegs
“LN THE ONTVED STATES pBmeact CORT Cork pl —
EPSTERN DISTRICT OE RRKINSIR EEF oi
PINE QUITE YIVISTON

SONA POW NCAR OBST Plaine
\s CORR NY. B3A9-CN—AABASN\~TTK
RNAS KAI OAL. Wrndamss

Doinsts Yotosad Witended Complain’:
Oy RMVANY 1, 9GAB, T oS Aagnasad WR Gender

WSPANA Yisorder by A Kecensed WYONTANTIL
NOWRA Vito QRalarnan, Wh %S Conbracked why WNC
ON) Wn ADGA, TL WES SN boy, Loe Gender
WSPHAha Cammetree (ullica WS made &
MRE RAVE Thclading Wo Tren, Yory Gn
Gnd Wendy Kaley OS Ave, Leading tremloers) wham
OK raaledaed ind Contirmed Wy AIEANCRS On
DABAVABS Loud danted me Wnormnane Anarady OG O
MEANS K NCNMAN CG WAY OG Ny hirer Lorn
GeO, Rann arg WArAK WOS er OWMNAN'Y,
WrkEnNed. VOC vecrnvrended s TL WS dagnosed
WA Cr. PSYOMAe Agandar ley A ended
CHANTS Er WHOS dened Medkcal Care Ke
APOE ANKS SWArdoK o We dolo VarXer 15 OK
ORTOVMHERR ARAN doyn Lair AKG AVA OCA

 
 
Case 5:19-cv-00115-JM Document 17 Filed 05/22/19 Page 2 of 4

Coe NO.B: 49-G/-AAB -DIN\-T UC R,Qatey

Aue WG Are LACS Ras Gander NySMera, Hisercer
SO QSYONKOANC AWWorder Kind dre WMendarn
WS Legudy Wee HMO Watt and Comackana\
WAGONS INS §S 0 RACK Memon CK Ae Gender
WUSHranta, Comme o Ne 'S Keransad te woke
SOgness Ond Yesoriee ATRRANTUNS -

Vary Gy Win WS GV AroPriore AQQendan Sor
AHS \eaQll etion de Ae Ake SH APH She fs

We ROY Direder K Vealtty dind Correchtana\
WO QPAUNS 0 WAS GACY, WAS HAP Gudy Ae Grove
HRA COR AAAS OCCKSTEe AO ANY WMA,
WAR Och 0 VARIN , Rey TRADE Gnd
VRCSSONY Weare COnR RAs Ag AR BSS (Ned,
SANKCES) DONS 6 Bre 1S ANG A leading meer
BAKE Gonder Dspharta Commer Ord is
WCenSed ASAVRAy A WeAKcarl and MenMta(\
eee on wones Lire ANC IRIMS K
o Were Ne 4 KAW IS ON O orfoare
Aekandomntys LorLnis CA ASO Be ove
fo No ee S ee XE, Oudnorthy
r Won
ene » Wer Road Wee Seo
IRAN RLOryy WA OS DA HANS
OAM AO VECAR Weary ander
YASMIN VRATANKL WIS Ae Mina ane,
Coe NO. BAG -CV-4AA5-DW-O TK,
| WRA
RAAT Krovsted Noe Artewonne Orecedure,
Bre 06 VA derked WE AWRadneny Lar OK
PGONANTE AION Ornd Bre bs alsa-tre
RIS HAE onder DYSPHON Commer
GIN) CONAN, TA CONES WN MY
OSTANS Gender OX APL ANd Are AR

KW WHS OS. & Sumer pony) WAC
SONESSVOV) NOY Ook Mes WANG Me
Od \RONS WR WAY) Only MBG erenad AG
— Od lroding rane On wo a

ACY, FRU MTHS Hn K
Watton Der X eecame & degusied
Wy Wry, Pnysicai WE Nod ZT jushurowked
4a Cearey To When TL Ws Rally Ger
Ne. Kognasis G Gander Wsevarta, , X
LACaMR Awe. \HAQPESh We oxVWy Sp, G Nery,
lang SAM. ON) 40 ALSCAINA IWOK WHS
Loe NSS Whey TL WS dainkesd
NAH OQYs A WS BNL Le. KO AWN Cor
ONS WAN Diy, WrSAthra Are Gye On Looe
Wy MER SACKAa\ AacGy ney ZL Ws O1
YR 09S GINd WS ON WwecHUK, T Wave
TRG RN Yre O'S LX WR No ha
AR He WN Oni WEKE WR Renkecrs Ne
RESIN,
Case 5:19-cv-00115-JM Document 17 Filed 05/22/19 Page 4 of 4

COR NOB HAGAN MT

Wnerekare Ae VME SAMUS ANS
Pagesed Gmenided Comdiatiny Gind TESReRAY

VROWRAS NI, PS AO MAR OCLKLGS KH

Resectully Slowed ,

Dronw Rravrez
VOWS

Dong) COW
WOE CS8BYT

Bray
